DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-3, drawn to method for operating a facility (1) for handling articles (2), the facility (1) comprising: one system (5, 6, 7, 8) for transporting the articles, which comprises at least one mobile support (14, 19, 23, 33) and a motorization (18, 22, 26, 38A, 38B), coupled to the mobile support (14, 19, 23, 33) to displace the latter along a transport path; a control unit (41) linked to the motorization (18, 22, 26, 38A, 38B) and programmed to drive the latter according to a predetermined speed setpoint that is proportional to a rate of transport of the articles obtained by the facility (1); wherein the method comprises: detecting an incident likely to affect the operation of the facility (1); calculating, by the control unit (41), a reduction of the rate of production, induced by the incident; applying the reduction to the speed setpoint.
Group II, claim(s) 4-6, drawn to method for operating a facility (1) for producing containers (2) from blanks (3) made of plastic material, the facility (1) comprising: several processing units, namely at least one unit (4) for thermally conditioning the blanks (3) and least one unit (5) for forming the containers (2) from the thermally conditioned blanks (3); at least one unit (8, 9) for transferring the formed containers (2) to a filling unit (6) or a labeling unit (7); a control unit (41) which controls at least the thermal conditioning unit (4), the forming unit (5) and the transfer unit (8, 9) by imposing on each of them a speed setpoint that is proportional to a rate of production of the containers (2); the method comprising: detecting an incident likely to affect the operation of the facility (1); determining reduction of the rate of production induced by the incident; applying the reduction to the speed setpoint of each processing or transfer unit (4, 5, 8, 9).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of
detecting an incident likely to affect the operation of the facility; determining reduction of the rate of production induced by the incident; applying the reduction to the speed setpoint of each processing or transfer unit, 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of U.S. Pub. No. 2009/099679 to Sandoval, supplied by applicant.  Sandoval teaches the following: 
detecting an incident likely to affect the operation of the facility (paragraphs 24-25); determining reduction of the rate of production induced by the incident (paragraphs 24-25); applying the reduction to the speed setpoint of each processing or transfer unit (paragraphs 24-25, 43). 
A telephone call was made to Tiffany N. Logan on 8/9/22 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896